Citation Nr: 1548662	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  13-00 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent disabling, for orbital headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to February 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010, rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Subsequently, jurisdiction over this matter has been transferred to the RO in Pittsburgh, Pennsylvania.

This case was previously before the Board in April 2015.  At that time, the Board found that the Veteran was entitled to an initial compensable rating of 30 percent disabling, effective from June 3, 2008, for orbital headaches.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In September 2015, the Court granted a joint motion for partial remand (JMPR) vacating the Board's decision of April 2015, to the extent that it denied Appellant's claim of entitlement to a rating in excess of 30 percent disabling for orbital headaches.


FINDING OF FACT

The Veteran's orbital headaches have been manifested by very frequent completely prostrating and prolonged attacks that are capable of producing severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent disabling and no higher, for orbital headaches, have been met or approximated.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Code 8100 (2015).  



	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the appellant as relevant to the appeal and for which the appellant has provided authorization for VA to obtain.  The Veteran was afforded VA medical examinations in March 2010 and November 2013.

Significantly, neither the appellant nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to an initial evaluation in excess of 30 percent disabling, for orbital headaches.  The Veteran's service-connected orbital headaches are currently rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100. 

Under the provisions of Diagnostic Code 8100, migraine headaches are assigned a rating of 30 percent with symptomology of characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum schedular 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Neither the rating criteria nor the Court has defined the term "prostrating."  According to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  Further, "inadaptability" is also not defined under Diagnostic Code 8100, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004). 

In addition, it has been held that nothing in diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce, 18 Vet. App. at 446.  In this regard it was explained by the Court that if "economic inadaptability" were read to import unemployability, the appellant, should he or she meet the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability resulting from a service-connected disability (TDIU) rather than just a 50 percent rating.  Id., citing 38 C.F.R. § 4.16.  In the Pierce case, the Court discussed the notion that consideration must also be given as to whether the disability is capable of producing severe economic inadaptability, regardless of whether the condition is actually causing such inadaptability.  See Pierce, 18 Vet. App. at 445-46.  In this regard, the decision mentions that, VA conceded that the words, "productive of" could be read to mean either "producing" or "capable of producing."  Id. at 446-47.

In the Veteran's claim, dated June 2008, the Veteran indicated that while in-service on a training exercise he fired a M-60 machine gun which caused carbon and gun powder to go into his left eye and face.  The Veteran suffered blurred vision for months, but he recovered.  He stated that over the years vision in his left eye is consistently worse and he experiences pain/headaches.  

A July 2008 statement by the Veteran, noted that due to his in-service eye trauma he occasionally suffers from headaches.  When he does suffer from headaches, the pain is more severe in the left eye.  

In July 2008 the Veteran was afforded a VA eye examination, which reported a diagnosis of moderate to severe corneal scarring and residual embedded foreign bodies in the left eye due to gun powder explosion to the left side of the face.  The examiner noted that the problem associated with the diagnosis included vision loss, pain and headaches.

A private comprehensive vision exam write up, dated June 2009, noted that a new glasses prescription was given to the Veteran.  The doctor noted that the Veteran's primary complaint of pain, fluctuating vision and photophobia will not be addressed with a glasses prescription.  The doctor noted that the Veteran should be examined by a Corneal Specialist to assess his options for any possible avenues for alleviation of his primary complaints of pain and photophobia.

In an addendum to a clinical note, dated December 2009, it was noted that the Veteran was advised to establish a primary care physician; at that time, the Veteran indicated that he had headaches secondary to the eye injury.  

A statement by the Veteran, dated January 2010, noted that the injury to his eye, which he sustained as a result of a blast of an M-60 machine gun, had caused eye pain, headaches, and ringing in his ears.

The Veteran was afforded a VA examination in March 2010.  The Veteran indicated that after he was finished shooting a 60-caliber machine gun while using blanks, the last shell did not discharge until he was returning the weapon and setting it down.  The shell discharged into the left side of the face causing impairment with hearing and vision loss that has been permanent in the left eye.  This occurred in 1982.  The Veteran denied ever having headaches prior to service, but he stated that he has had headaches for the past fifteen years.  At the time of the exam they occurred almost on a daily basis; they typically lasted about two hours and were at a pain level of 5 on a scale from 0 to 10 scale.  They were typically left orbital in nature.  Normally, the Veteran had no associated nausea or vomiting; he did use aspirin for the headaches.  He stated that the headaches would improve about 50 percent of the time.  He noted that he also had worse headaches that would last all day with a pain level of 8 about once a week; these were very aggravating for the Veteran but still not incapacitating for him.  He did not know of any specific aggravating factors.  He can awaken with headaches.  It was noted that the Veteran worked as a surface transportation inspector for Homeland Security.  He performs his activities of daily living.  The Veteran reported that those once-a-week headaches with a pain level of 8 made it very difficult for him to work but he did not report any lost work related to headaches.  

On examination, speech was clear and appropriate.  Gait was steady.  Cranial nerves II through XII were grossly intact.  His extraocular movements were intact.  The pertinent diagnosis was orbital headaches on a daily basis, typically mild to moderate, and lasting 2 hours.  The examiner indicated that the headaches were non-incapacitating.  He noted that once a week, the Veteran will have a more severe headache that can last all day and this was very aggravating for the Veteran.  It made it difficult for the Veteran to perform efficiently, but he had had no work loss.  The Veteran related that the headaches had started occurring within a few years of the injury to the left eye.  The examiner observed that, in the research, it is noted that vision changes, field deficits, as well as blurring vision can cause headaches.  The examiner concluded, based on all available information, it was at least as likely as not the Veteran's orbital headaches were secondary to his service-related eye injury with vision impairment.  The examiner again noted that the headaches were not typically impairing the Veteran for his current profession, for any other work, activities of daily living or instrumental activities of daily living except one day a week where he had increasing difficulty with one severe headache lasting a couple of hours to all day with no work loss to date.

In the Notice of Disagreement (NOD), dated May 2010, the Veteran disagreed with the VA examiner who reported that he had not missed any days at work due to headaches.  The Veteran stated:

I do not recall the examiner asking me about the impact that the headaches have on my work.  The fact of the matter is that I have missed work because of my headaches.  In 2008, I used 113 of sick time, part of that was due to headaches.  In 2009 I transferred to a different type of inspections where my times are varied and very flexible, I am able [to] come in later, leave earlier and split my work hours.  Because of this flexibility I am able to work around my headaches.  I also have different work environments, sometime I drive, work at my computer or interact with the public.  If my headaches are affecting me in one facet of my work I can often move to another area or have another inspector take over the driving or data input [portions].  I am fortunate in that I do not have to use as much of my sick time when I am impacted by my headaches.  Because I am able to flex my hours does not mean that I am not affected by the headaches, they have affected my job as I do adjust my hours and I do switch driving duties with other inspectors.  

Also received in May 2010 was a statement from an individual, D. M., who worked with the Veteran as a surface inspector.  He noted that the Veteran had complained of headaches while working; and, he had been asked on several occasions to complete the Veteran's work or take over driving responsibilities.  D. M. also reported that he was aware of the fact that the Veteran had to adjust his schedule when he had headaches.  

Also received in May 2010 was a statement from the Veteran's Supervisory Inspector, W. M., indicating that the Veteran was a surface inspector who conducted inspections on entities who operate mass transit or freight operations.  A portion of the duties include inspections at various hour which results in an inconsistent work schedule.  The supervisor noted that the individual inspector is able to adjust their shift as necessary to complete the assignment.  W. M. stated that he was aware that the Veteran occasionally suffers from headaches and had adjusted his shift to accommodate his headaches.  

On the VA Form 9, dated December 2012, the Veteran stated that he had suffered from headaches since the date of the in-service incident.  The Veteran indicated that he had documents proving that his work was impacted by his headaches.  The Veteran attached a copy of his leave and earnings statement showing that in 2008 he earned 104 hours of sick time and used 113 hours and earned 160 hours of annual and used 186 hours.  The Veteran did note that not all of his annual leave was for his headaches, but he did use portions of it because he was using too much sick time.  The Veteran felt that he used more hours that year than established guidelines for his position.  He stated that in 2008 he was counseled at work because of his sick leave usage.  Since his counseling, he has tried various ways to work with his disability to include a flexible work schedule, rotation of duties, and using annual leave in conjunction with sick leave.  The Veteran stated that because he sought out and came up with ways to be productive instead of complaining he could not work, does not mean he is not suffering from incapacitating headaches.  

A memo from the Veteran, dated December 2012, referred to the Veteran's NOD.  The Veteran stated:

The facts are that I have missed work because of my headaches.  I also stated in my letter that because of the nature of my work I am able to adjust my shift and perform other functions when suffering from a headache.  If I called in sick every time that I was suffering from the tinnitus or headaches I wouldn't have any sick time at all.  Just because I am fortunate in the fact that I have an accommodating job does not change the fact that I suffer from headaches (sometimes severely) and that it does affect my ability to function at times.

In November 2013, a VA Form 21-0960C-8, Headaches (Including Migraine Headaches) Disability Benefits Questionnaire (DBQ) from Dr. V.S. was received.  It noted that the Veteran's headaches consisted of very severe ocular headaches, prostrating, incapacitating, and lasting between 4 to 12 hours at a time and recurring 2 to 3 times each month.  The Veteran reported that the last severe attack occurred in November 2013; it lasted 4 hours.  During such severe attacks, he was totally incapacitated, cannot stand, and has to lie down in a dark room with the eyes covered.  His daily headaches were considered of mild to moderate intensity, and he can function with continuous use of analgesic medication.  The examiner noted that every day the Veteran takes 2 tablets of Advil, Aleve, and Excedrin; however, during severe migraines, resembling orbital headaches, he takes 2 up to 3 tablets of Aspirin and Codeine and has to go to bed until the attack subsides.  It was reported that the Veteran experienced constant head pain, and pulsating or throbbing head pain localized to one side of the head which worsened with physical activity.  Other symptoms associated with the headaches included pressure in the head, lightheadedness, and pain that can spread over his entire head.  It was reported that the Veteran also experienced nausea, vomiting, sensitivity to light, sensitivity to sound, changes in vision, sensory changes, twitches of the eyes, difficulty focusing on objects, sweats, weird feeling, and anxiety.  The examiner noted daily mild to moderate headaches, plus 2 to 3 severe incapacitating headaches per month.  The examiner reported that the headaches go from the left orbit and spreads over the entire head.  The examiner indicated that the Veteran does have characteristic prostrating attacks of migraine more frequently than once per month.  The examiner further noted that the Veteran has very frequent prostrating and prolonged attacks of migraine headache pain.  He further noted that the Veteran has multiple corneal scars in the left eye, which is extremely sensitive to light; in fact, he has to wear sunglasses, even when the sun is not out.  

The examiner reported that the Veteran can work on a computer for only 10 to 15 minutes at a time; then, he needs a break before he can go on again but for no longer than 2 hours maximum with interruptions every 10 to 15 minutes.  It was noted that the Veteran loses 2 to 3 hours of straight computer work every day just for taking extra breaks in order to keep his headache condition at a tolerable level.  The examiner noted that, when having a severe migraine resembling ocular headache attack, the Veteran cannot work at all.  Fortunately, he has a flexible work schedule so that he can stay at home when such a severe and prostrating attacks hit him.  The Veteran can make up lost hours on a different day or go in on Saturdays.  The Veteran would also rather use up his annual leave instead of sick leave time because he depends on keeping his job.  The examiner concluded that the Veteran's ocular headache syndrome has a significant impact on his ability to work.  On 2 to 3 days per month, the impact is so severe that he is incapacitated for 4 up to 12 hours.  On those days he usually cannot work at all.

The Board finds that entitlement to an initial evaluation of 50 percent disabling for the orbital headaches, is warranted.

To reach a maximum schedular 50 percent rating, the Veteran has to show very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

For the entire period on appeal, the Veteran's orbital headaches have resulted in pain and loss of productivity.  The examiner from the March 2012 VA examination noted, that the Veteran experienced orbital headaches on a daily basis, that lasted for 2 hours, and typically resulted in mild to moderate pain with a level of 5 on a scale from 0 to 10.  The examiner also noted that Veteran had a weekly severe headache that would last several hours to all day and was at a pain level of about 8.  The examiner noted that this severe headache made it difficult for the Veteran to perform efficiently.  The DBQ examination from November 2013 indicated that the Veteran was still having mild to moderate headaches and sever incapacitating headaches 2 to 3 times a month.  The examiner noted that the severe headaches are such that the Veteran is incapacitated for 4 to 12 hours.  The Veteran is unable to work on those days.  

The Veteran noted that his headaches have been severe and have caused him to miss work.  The Veteran has been counseled on his sick leave usage.  The Veteran felt that he was using more sick leave a year than the established guidelines for his position.  The Veteran stated that he uses his annual leave because he depends on keeping his job.  The Veteran has noted that he has been using more sick leave and annual leave than he earns yearly.  As evidence of this fact, the Veteran has provided a redacted copy of his 2008 earnings and leave statement.  The Veteran's leave and earnings statement does not show his current sick and annual leave balance, but it does reflect that the Veteran has used more hours in 2008 than he earned.  Though it is unclear whether all of the Veteran's sick leave usage is due his headache condition, it is clear that if he continued to use leave at that pace he would eventually run out of both sick and annual leave.  

A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge, such as the frequency and severity of headaches.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("Even if a layperson is not competent to diagnose or determine the cause of a particular condition, lay evidence is still competent to establish the occurrence of observable events and medical symptoms.").  The Board finds the Veteran's statements to be credible, as his description and accounts of symptoms have been consistent throughout the record and they are further corroborated by the statements from the Veteran's co-worker and supervisor.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Accordingly, the element of very frequent completely prostrating headache attacks is established.  Further, the element of prolonged attacks is also established, as evidenced by the Veteran's statements made during the 2013 DBQ examination to the effect that his headaches lasted for as many as 12 hours and these attacks frequently require him to go home.  

To reach 50 percent disabling it must be shown that the migraine headaches are productive of severe economic inadaptability.  The statements made by the Veteran, his co-worker, his supervisor, and the medical examiners indicate that the Veteran has been able to adapt his work schedule around his headache condition.  This would tend to show that there is some adaptability in the Veteran's situation.  However, the Court's holding in Pierce v. Principi, 18 Vet, App. 440, 446 (2004), indicates that a 50 percent rating, under Diagnostic Code 8100, does not require the complete inability to work.  It should instead be read as capable of producing severe economic inadaptability.  This is regardless of whether the condition is actually causing such inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  The VA Secretary conceded in that case that that the words, "productive of" could be read to mean either "producing" or "capable of producing."  Id. at 446, 446-47.  In this case the Veteran's headaches are daily with severe headaches 2 to 3 times a month and at times once a week.  The Veteran's severe headaches can last 4 to 12 hours.  The Veteran's significant usage of sick and annual leave to accommodate his disability show he is able to adapt, but it also shows that his headaches are capable of producing severe economic inadaptability.  In addition, he credibly reports he was counseled regarding his leave use.  

Because the Veteran suffers from very frequent mild headaches and very frequent headaches that are completely prostrating and prolonged attacks, two to four times a month, that are capable of producing severe economic inadaptability, the Veteran's orbital headache symptoms more closely approximate a 50 percent rating.  Therefore, an evaluation of the maximum 50 percent disabling for orbital headaches, is granted.

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's orbital headaches with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, including frequency, severity, and length of migraine headaches.  

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, the Veteran has not alleged that his service connected orbital headaches result in unemployability.  As noted above, the Veteran is currently employed.  Therefore, consideration of TDIU under Rice is not warranted in this case.


ORDER

Entitlement to an initial evaluation of 50 percent disabling and no higher, for orbital headaches, is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


